Citation Nr: 1505369	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lower back strain.

2.  Entitlement to an initial evaluation of posttraumatic stress disorder (PTSD), with agoraphobia, depressive disorder not otherwise specified (NOS), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to August 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a January 2015 Informal Hearing Presentation, the Veteran's representative wrote that the Veteran was entitled to a 100 percent rating for her PTSD, but that in the alternative, she should be awarded a total disability rating based on individual unemployability (TDIU).  The Board notes that in a September 2010 rating decision, the Veteran was granted entitlement to a TDIU, effective October 1, 2009.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a January 2010 Compensation and Pension (C&P) Spine Examination report, the examiner noted that the Veteran's August 1990 separation examination listed back complaints.  The Veteran stated that her back pain was constant and localized to the lumbosacral area.  She was diagnosed with a lumbosacral strain.  The VA examiner opined that the issue of etiology could not be resolved without resorting to mere speculation.  The rationale was that although the Veteran noted that she had back complaints upon separation, there was a 20 year period, from 1990 to 2010, where there were no records.  The Board finds that the Veteran's statements of continuous back pain since service to be credible.  On remand, a new VA examination taking into account the Veteran's credible testimony should be obtained addressing the nature and etiology of any diagnosed back disability.

Additionally, the Veteran asserts that her PTSD warrants a 100 percent rating.  The Board notes that the Veteran's last C&P PTSD examination was in August 2010.  In a later August 2010 Mental Health Provider report, the mental health physician noted that the Veteran came by as a "walk-in" to address her PTSD symptoms.  The Veteran denied any improvement and stated that she had more frequent and intense panic attacks, with no apparent internal or external trigger.  A September 2010 mental health treatment report noted that the Veteran called because she was "too panicky" to leave her house and come to the VA for her appointment.  The Veteran's mental health physician noted that she wanted the Veteran to attend more regular therapy sessions because the Veteran was under a great deal of stress which could make her PTSD symptoms worse.  The Board notes that there is no record of whether the Veteran continued seeking mental health treatment after September 2010.  On remand, attempts should be made to determine if there are mental health treatment reports after September 2010.  Additionally, a new VA examination should be scheduled to ascertain the current nature, extent, and severity of the Veteran's PTSD symptoms.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for her disabilities, to include treatment for her lower back sprain from 1990 to the present and for her PTSD from 2010 to the present.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination for a diagnosis and opine as to the nature and etiology of any back condition found on examination.  The claims folder must be made available to the examiner and he/she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination which should be considered and documented in the examination report.  The Board notes that the Veteran's testimony of continued back pain since separation from service has been deemed credible.

a. All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back condition is related to an injury, illness, or event sustained during service, to include the Veteran's sexual assault in 1990.

b. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected PTSD.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to:

a. Determine all current manifestations associated with the Veteran's service-connected PTSD, to include whether there is:

i. Gross impairment in thought processes or communication;

ii. Persistent delusions or hallucinations; grossly inappropriate behavior;

iii. Persistent danger of hurting self or others;

iv. Intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene; disorientation to time or place;

v. Memory loss for names of close relatives, own occupation, or own name;

b. Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD;

c. A current Global Assessment of Functioning (GAF) score should be provided;

4. A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




